196 F.2d 219
Jesse Edward KIRKLAND, Appellant,v.William H. HIATT, Warden, United States Penitentiary, Atlanta, Georgia, Appellee.
No. 13879.
United States Court of Appeals Fifth Circuit.
May 5, 1952.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Jr., Judge.
No appearance entered on behalf of appellant.
J. Ellis Mundy, U. S. Atty., Harvey H. Tisinger, H. A. Stephens, Jr., Asst. U. S. Attys., all of Atlanta, Ga., for appellee.
Before HOLMES, STRUM and RIVES, Circuit Judges.
PER CURIAM.


1
We are in full agreement with the views expressed by the District Judge in dismissing the writ of habeas corpus, and the judgment is therefore


2
Affirmed.